Citation Nr: 1429179	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased compensable disability rating for shrapnel and surgical scars of the abdomen, chest, and left hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968 and received the Purple Heart, among other decorations, for this service.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, painful scars of the abdomen and left hip were demonstrated.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for painful abdominal and left hip scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code (DC) 7804 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The Veteran was provided with the required notice regarding his increased rating claim in a January 2009 letter.  

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, private treatment records, and lay statements of the Veteran and his spouse.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was provided with a relevant VA examination in March 2009.  The VA examiner reviewed the Veteran's claims file, considered pertinent evidence of record, including the Veteran's medical history, and conducted a physical examination.  The examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the Veteran's claims on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent that the Veteran asserts the March 2009 examination was incomplete because the examiner did not fully consider his reported symptomatology, the Board finds this to be harmless, as the Board has considered the Veteran's reported history and partially grants his increased rating claim herein.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  



II.  Increased Rating - Scars  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When a veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the claim below, the Board has considered the relevant temporal period from November 2007 to the present and as discussed below, has assigned a staged rating effective March 26, 2009, the date of the most recent VA examination wherein the Veteran reported relevant symptomatology.  

The Veteran seeks an increased compensable disability rating for shrapnel and surgical scars of the abdomen, chest, and left hip.  The Rating Schedule addresses scars in Diagnostic Codes (DCs) 7800 to 7805.  38 C.F.R. § 4.118, DCs 7800-05 (2013).  The Board notes that the rating criteria pertaining to scars were amended effective October 23, 2008, and the revised criteria are applicable to claims received on or after that date.  73 Fed. Reg. 54, 710-12 (Sept. 23, 2008).  As the Veteran's claim was received in November 2008, only the revised criteria will be considered herein.  

DC 7800 contemplates scars of the head, face or neck.  The Veteran's shrapnel and surgical scars are located on his abdomen, chest, and left hip; thus, a compensable rating is not warranted under DC 7800.  38 C.F.R. § 4.118, DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  At the March 2009 VA examination, the Veteran's scars measured as follows:  a horizontal right chest scar, 2.5 cm by 1 cm; a horizontal epigastric area abdominal scar, 6 cm by 2 cm; a vertical mid-abdomen scar, 21 cm by 1.5 cm; and a horizontal left hip scar, 2.5 cm by 1 cm - a combined surface area of 48.5 cm.  However, the examiner also documented that none of the Veteran's scars adhered to underlying tissue or resulted in underlying soft tissue damage.  Therefore, a compensable rating is not warranted under DC 7801.  

In this regard, the Board acknowledges that the Veteran essentially asserts that there is underlying soft tissue damage, which might entitle him to a compensable rating under DC 7801.  However, the Board finds that the Veteran, as layperson, is not competent to make such a finding, which requires medical expertise.  The Veteran and his spouse also report that doctors have told them there was scar tissue present during procedures, and the Veteran has submitted private medical evidence, specifically a March 2004 colonoscopy report, which documents adhesive disease.  However, the Board finds this evidence is entitled to little probative weight, as the evidence from 2004 is well before the relevant temporal period regarding his increased rating claim beginning in November 2007.  Moreover, the private physician's opinion that the Veteran has "significant adhesive disease probably from his multiple laparotomies" is speculative and unsupported by a rationale, which further limits its probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In sum, there is no evidence within the relevant temporal period that shows current underlying tissue damage associated with the Veteran's scars; therefore, a compensable rating is not available under DC 7801.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scars, as discussed above, do not cover a surface area of 929 sq. cm. or greater, therefore a compensable rating is not available under DC 7802.  

DC 7804 contemplates scars that are unstable or painful.  Id, DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  A 20 percent disability rating is assigned for three of four scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  At the March 2009 VA examination the Veteran's abdomen, chest, and left hip scars were found to be nontender upon palpation, with no skin ulceration or breakdown over the scars.  However, the Veteran reported discomfort during exercise, specifically in his abdomen during sit-ups, which is consistent with his previous statement in February 2009.  

Additionally, the Veteran's August 2010 VA Form 9 substantive appeal asserts that the March 2009 VA examiner failed to consider his report that his left hip scar bothers him at night and as a result he does not sleep on that side and has to use a heating pad to relieve the pain.  

The Veteran is competent to report tenderness and pain in his scars.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Resolving reasonable doubt in his favor, the Board finds that the Veteran has competently reported pain resulting from his left hip and abdomen scars.  Thus, an increased 10 percent disability rating is warranted under DC 7804.  A higher 20 percent disability rating is not warranted under DC 7804, however, as the Veteran has not alleged pain in more than two of his scars and none of his scars have been found to be both painful and unstable.  

Finally, DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  Id., DC 7805.  The March 2009 VA examiner found that the Veteran's scars do not result in limitation of motion or loss of function.  As the evidence within the relevant temporal period does not show any disabling effects due to the scars themselves, any additional rating related to the scar under DC 7805 is not warranted.  

Both the Veteran and his spouse have reported embarrassment and emotional pain which they attribute to the Veteran's scars; however, the Board finds that this does not warrant an increased rating for his scars.  The Board notes that the Veteran is separately service-connected for posttraumatic stress disorder (PTSD), and his social phobia and avoidance of exposing his torso has been found to be specifically directed at avoiding reminders and discussion of his combat wounds; hence it is a symptom of his PTSD for which he is already being compensated.  To assign a separate disability rating in this instance would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, there is no evidence of unique or unusual symptomatology regarding the Veteran's service-connected scars that would render the schedular criteria inadequate.  The Veteran's report of tenderness, discomfort, and pain are expressly anticipated in the relevant rating criteria.  See 38 C.F.R. § 4.118.  As a result, the schedular ratings criteria reasonably anticipate and compensate the manifestations of the Veteran's scars.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected scar disability that are unusual or different from those contemplated by the schedular criteria.  Additionally, the preponderance of evidence does not show that the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran as to the question of whether his abdominal and left hip scars are painful as reported.  Consequently, the benefit-of-the-doubt rule applies to the Veteran's increased rating claim and the appeal is granted to the extent of awarding a 10 percent disability rating, but no higher, for the Veteran's scars, effective March 26, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An increased disability rating of 10 percent, but no higher, for painful abdominal and left hip scars is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


